Citation Nr: 1826919	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran testified before the undersigned at a December 2017 Board video conference hearing.  A transcript is of record.


FINDING OF FACT

Tinnitus was incurred in or as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 
Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that for certain chronic diseases, such as organic diseases of the nervous system (e.g. tinnitus), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Board grants service connection for tinnitus on a direct basis under the provisions of 38 C.F.R. § 3.303, further discussion of presumptive service connection for chronic diseases is unnecessary.

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Analysis

The Veteran suffers from tinnitus that he contends was incurred in service.  The Veteran served as an infantryman in the Vietnam War and awarded the Combat Infantryman Badge.  Therefore, the Veteran's alleged in-service acoustic trauma exposures are presumed to have occurred.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  As the record supports the first two elements of direct service connection, the remaining question concerns whether tinnitus was caused by, related to, or otherwise incurred in service.  For reasons set forth below, the Board finds the Veteran's tinnitus was incurred in service.

The RO denied service connection for tinnitus based upon an October 2013 VA medical opinion indicating that the Veteran's tinnitus could not be due to service as service treatment records (STRs) contain no evidence of tinnitus while on active duty and that tinnitus would have manifested from the time of an acoustic trauma incident.  However, the Veteran asserts that he began to notice ringing in his ears within weeks of returning from Vietnam.  December 2017 Board hearing transcript at 4.  The Veteran further stated that he did not complain of the issue in service because he simply did not know what the condition was until much later.  Id.

The Veteran submitted a January 2018 private physician letter that opines, "The odds are extremely high" that the Veteran's tinnitus is due to acoustic trauma he experienced in the Vietnam.  While this opinion does not address or challenge the October 2013 VA examiner's opinion that tinnitus would have emerged shortly after acoustic trauma exposure, the January 2018 letter nonetheless serves as evidence favoring the Veteran's claim.

Conflicting medical opinions notwithstanding, the Veteran may can competently testify to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted, including ringing in the ear.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent to establish medical etiology or nexus in some cases, to include tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As the Veteran is competent to report tinnitus, the Board turns to whether the Veteran's present reports of tinnitus in and since service are credible enough to overcome the October 2013 VA medical opinion predicated on no in-service reports of tinnitus.  In this case, the Board finds the Veteran's reports to be sufficiently credible.  The Board notes several circumstances supporting the Veteran to include his plausible reports that he did not seek treatment because he essentially did not know what to make of the condition at the time.  The Veteran's reporting is also consistent with the nature and circumstances of his military acoustic trauma exposure.  Given the Veteran's competence to diagnose tinnitus, his credible reports of tinnitus in and since service, and the January 2018 private physician letter opining that the Veteran's tinnitus is due to combat service; the Board finds the weight of the evidence establishes that tinnitus was incurred in active service.  As such, the Veteran warrants service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


